             Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 1 of 9




GISKAN SOLOTAROFF & ANDERSON LLP
217 Centre Street, 6th Floor
New York, New York 10013
(646) 964-9609
Jason L. Solotaroff
Amy E. Robinson
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

JAVASHIA JOHNSON,

                                   Plaintiff,                               AMENDED COMPLAINT

                 -against-                                                  Dkt. No.: 18 CV 9347 (PAE)


CONSTRUCTION AND REALTY SERVICES GROUP,
INC., TRADE OFF LLC, and RONALD LATTANZIO,

                                   Defendants.

------------------------------------------------------------------------X
        Plaintiff Javashia Johnson, by her attorneys Giskan Solotaroff & Anderson LLP, for her

amended complaint against Defendants Construction and Realty Services Group Inc., Trade Off

LLC, and Ronald Lattanzio alleges as follows:

                                           Preliminary Statement

        1.       This is an action for sexual harassment, gender discrimination, and retaliation in

violation of Title VII of the Civil Rights Act of 1964, the New York State Human Rights Law

(“NYSHRL”) and the New York City Human Rights Law (“NYCHRL”).
              Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 2 of 9




         2.       Ms. Johnson worked as a laborer for Defendants on various construction sites

from January to October 2015 and again from October 2016 to May 2017. During those two

time periods, Ms. Johnson was sexually harassed by three different supervisors.


                                          THE PARTIES

         3.       Plaintiff Javashia Johnson is an African American woman who lives in Brooklyn,

New York.

         4.       Defendant Construction and Realty Services Group Inc. (“CRSG”) is a

corporation organized under the laws of New York with its principal place of business in

Lynbrook, New York.

         5.       Defendant Trade Off LLC (“Trade Off”) is a corporation organized under the

laws of Delaware with its principal place of business in Lynbrook, New York.

         6.       Trade Off is a division of CRSG. Trade Off and CRSG (collectively

“Defendants”) have common ownership and directors, share management and human resources

services, share payroll and insurance programs, have common employees and managers and

share office space. Indeed, Trade Off employees are covered under benefit plans in the name of

CRSG.

         7.       Ronald Lattanzio, as he acknowledged in an article in Crain’s New York Business

on October 31, 2018, 1 is the owner of Trade Off. On information and belief, Mr. Lattanzio owns

Trade Off through his ownership of CRSG. Mr. Lattanzio lives in New York, New York. Also as

acknowledged in the Crain’s New York Business article, Mr. Lattanzio is actively involved in




1
    https://www.crainsnewyork.com/real-estate/contractor-caught-crossfire-hudson-yards-fight
                                                  2
            Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 3 of 9




the operation of Trade Off and CRSG and has personal involvement in issues related Trade Off

and CRSG’s response and policies regarding sexual harassment.

       8.       Neither of the defendant companies offer any sexual harassment prevention

mechanisms such as training or an effective complaint procedure.

                                 VENUE AND JURISDICTION

       9.       This Court has jurisdiction over Ms. Johnson’s Title VII claim pursuant to 28

U.S.C. § 1343 and § 1331. Ms. Johnson filed a complaint with the Equal Employment

Opportunity Commission (“EEOC”) on January 25, 2018. The EEOC issued a right to sue letter,

attached hereto as Exhibit A, on August 3, 2018. This Court has jurisdiction over Ms. Johnson’s

claims under the New York City Human Rights Law pursuant to 28 U.S.C. § 1367.

       10.      Venue is properly before this Court pursuant to 28 U.S.C. § 1391 as a substantial

part of the events or omissions giving rise to the claim occurred in this District.

       11.      This Court has personal jurisdiction over Defendants because they operate

businesses in New York State, conduct business in New York State, and employed Plaintiff

within New York State.

                                              FACTS

       12.      Ms. Johnson worked for Defendants during two time periods: from January 2015

until October 2015, and from October 2016 until May 2017.

       13.      During both time periods Ms. Johnson worked for Defendants, she was sexually

harassed. The sexual harassment began within the first two months of Ms. Johnson’s

employment with Trade Off.

       14.      In approximately March 2015, Plaintiff was assigned to work at a construction

site at 68 Charlton Street in Manhattan. The foreman at 68 Charlton Street, Tim Tuitt, would

                                                  3
         Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 4 of 9




constantly proposition Ms. Johnson for sex. Tuitt also rubbed his body against Plaintiff’s,

touched her inappropriately, and made offensive sexual gestures in her presence.

       15.     When Ms. Johnson told Tuitt she was not interested in having a sexual

relationship with him, Tuitt treated Ms. Johnson harshly and unfairly, including disciplining Ms.

Johnson for being slightly late – even though other workers would routinely arrive late without

any negative consequences.

       16.     Ms. Johnson spoke with her Trade Off coworkers about Tuitt’s behavior. Plaintiff

wanted to complain to senior managers at Trade Off about his behavior, but her coworkers

warned her that she would be retaliated against if she spoke up.

       17.     In September 2015, the harassment reached a new level, and Ms. Johnson felt

compelled to speak with Earl Williams, a site supervisor for Trade Off at the Charlton Street site,

about Tuitt’s ongoing harassment.

       18.     Williams agreed to move Ms. Johnson to a different part of the building so that

she would not be supervised by Tuitt.

       19.     However, then Williams proceeded to sexually harass Ms. Johnson.

       20.     Williams repeatedly touched Ms. Johnson inappropriately and asked her to have

sexual relations with him.

       21.     On one occasion, when Ms. Johnson was picking up her paycheck from Williams

at a Dunkin Donuts near the Charlton Street site, Williams grabbed Ms. Johnson’s breast and

suggested that she accompany him to a room he had on the 8th floor of the building to perform

oral sex on him.

       22.     When Ms. Johnson rebuffed Williams, he began to falsely accuse her of causing

confrontations.

                                                 4
          Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 5 of 9




       23.       In October 2015, a coworker advised Ms. Johnson that Williams was making

allegations against her so that she could be fired. Sure enough, Williams fired Ms. Johnson the

following week.

       24.       Ms. Johnson complained to Justin Hagedorn, one of Trade Off’s senior managers,

about the sexual harassment and about the retaliatory termination. Hagedorn said there was

nothing he could, and that Ms. Johnson would have to work things out with Williams if she

wanted to return to work.

       25.       For approximately one year, Ms. Johnson was not employed by any of the

defendants.

       26.       In October 2016, Ms. Johnson received contact information for Trade Off’s

Human Resources Department. She spoke with an employee there named Natasha. Natasha

invited Ms. Johnson to a meeting.

       27.       At the meeting, Ms. Johnson told Natasha about the harassment she had suffered

from Tuitt and Williams. Natasha informed Ms. Johnson that Tuitt had been fired because of

sexual harassment complaints made by other female Trade Off employees and that Williams was

no longer working there. Natasha told Ms. Johnson that she would have her reinstated.

       28.       In October 2016, Ms. Johnson was assigned to a work site at 118 Fulton Street in

Manhattan. The supervisor there was Anthony Taylor. Taylor began to spread false rumors that

he and Ms. Johnson had sexual relations and pressured Ms. Johnson to have sex with him.

Taylor also told one of Ms. Johnson’s coworkers that he would provide extra overtime work to

female workers who agreed to have sex with him on a weekly basis.

       29.       When Ms. Johnson resisted Taylor’s advances, he attempted to have her fired

from the site.

                                                 5
          Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 6 of 9




       30.     In April 2017, Ms. Johnson had a conversation with Jason Abadie, a senior Trade

Off executive. Abadie told Ms. Johnson she might be laid off because there was not a lot of

work at the Fulton Street site. Abadie’s statement seemed false to Ms. Johnson as it appeared

that, if anything, more workers were needed at the Fulton Street site.

       31.     Ms. Johnson told Abadie that she should not have to have sex with her manager to

keep her job. She then related the details of the sexual harassment she had experienced. Abadie

appeared alarmed and told Ms. Johnson to continue to work at the Fulton Street site.

       32.     When Ms. Johnson returned to work, Taylor was not there anymore.

       33.     Ms. Johnson’s Fulton Street coworkers told her that they had heard supervisors

talking about how they were concerned that Ms. Johnson would sue them for sexual harassment.

       34.     Several days later, in May 2017, Ms. Taylor was terminated from Trade Off.


                                 FIRST CLAIM FOR RELIEF
                           (Sexual Harassment in Violation of Title VII)

       35.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       36.     Defendants discriminated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her sex, in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e.


                               SECOND CLAIM FOR RELIEF
                          (Sexual Harassment in Violation of NYSHRL)

       37.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.



                                                 6
          Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 7 of 9




       38.     Defendants discriminated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her sex, in violation of the NYSHRL.


                                THIRD CLAIM FOR RELIEF
                          (Sexual Harassment in Violation of NYCHRL)

       39.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       40.     Defendants discriminated against, and harassed Plaintiff in the terms and

conditions of her employment based on her sex in violation of the NYCHRL.


                                FOURTH CLAIM FOR RELIEF
                               (Retaliation in Violation of Title VII)

       41.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       42.     Defendants discharged retaliated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her opposition to sexual harassment, in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.


                                  FIFTH CLAIM FOR RELIEF
                    (Retaliation in Violation of NYSHRL—2015 Termination)

       43.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       44.     Defendants discharged retaliated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her opposition to sexual harassment, in violation of the

NYSHRL.




                                                 7
          Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 8 of 9




                                  SIXTH CLAIM FOR RELIEF
                    (Retaliation in Violation of NYSHRL—2017 Termination)

       45.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       46.     Defendants discharged retaliated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her opposition to sexual harassment, in violation of the

NYSHRL.


                              SEVENTH CLAIM FOR RELIEF
                   (Retaliation in Violation of NYCHRL—2015 Termination)

       47.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       48.     Defendants discharged retaliated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her opposition to sexual harassment, in violation of the

NYCHRL.


                               EIGHTH CLAIM FOR RELIEF
                   (Retaliation in Violation of NYCHRL—2017 Termination)

       49.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       50.     Defendants discharged retaliated against, and harassed Plaintiff in the terms and

conditions of her employment, based on her opposition to sexual harassment, in violation of the

NYCHRL.




                                                 8
              Case 1:18-cv-09347-PAE Document 30 Filed 04/18/19 Page 9 of 9




WHEREFORE, Plaintiff demands judgment:

         1.       Enjoining Defendant from harassing Plaintiff on the basis of her sex, in the terms

                  and conditions of her employment;

         2.       Awarding Plaintiff back pay;

         3.       Awarding Plaintiff compensatory damages, including but not limited to damages

                  for emotional distress;

         4.       Awarding Plaintiff punitive damages;

         5.       Awarding reasonable attorneys’ fees, costs, and expenses, and


         Granting such other legal and equitable relief to the Plaintiff as the Court may deem just

and equitable.

                                             JURY DEMAND

         Plaintiff demands trial by jury of all issues as of right by a jury.



Dated:            New York, New York
                  April 18, 2019
                                                  GISKAN, SOLOTAROFF & ANDERSON LLP

                                                  /s
                                                  ______________________
                                            By:   Jason L. Solotaroff
                                                  Amy E. Robinson
                                                  217 Centre Street
                                                  New York, New York 10013
                                                  646-964-9609
                                                  jsolotaroff@gslawny.com
                                                  arobinson@gslawny.com
                                                  ATTORNEYS FOR PLAINTIFF




                                                    9
